IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,490-02


EX PARTE LORENZA CLAUDE WALKER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1015612-A IN THE 263RD JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to twenty-five years' imprisonment. 
	Applicant filed his writ application in the district court on June 22, 2010.  On February 11,
2011, the trial court made findings of fact and conclusions of law, recommending that relief be
denied.  This Court received the application on March 14, 2011, and denied relief with a written
order on April 6, 2011.  
	On April 11, 2011, this Court received a supplemental filing, filed by Applicant in the district
court on March 23, 2011, before this Court had finally disposed of the application.  In the
supplemental filing, Applicant raised an additional ineffective assistance of trial counsel claim.
	In its first order denying relief, this Court adopted the trial court's findings and conclusions
of law, except for finding #15.  This Court has now reviewed the record with respect to the
allegations made by Applicant, including his supplemental ineffective assistance of counsel claim. 
This Court now withdraws its order of April 6, 2011,  and issues this order in its place.  Based upon
the trial court's findings and conclusions and our own review, we deny relief.	



Filed: May 4, 2011
Do not publish